     Case 1:18-cv-05693 Document 1 Filed 10/11/18 Page 1 of 7 PageID #: 12




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 TRUSTEES OF THE NORTHEAST CARPENTERS
 HEALTH, PENSION, ANNUITY, APPRENTICESHIP,
 and LABOR MANAGEMENT COOPERATION FUNDS, 18 CV _____________

                                                 Petitioners,

                          -against-                             PETITION TO
                                                                CONFIRM AN
                                                                ARBITRATION AWARD
 SABRE TILE CORP,

                                                Respondent.


       Petitioners, Trustees    of the Northeast Carpenters         Health, Pension, Annuity,

Apprenticeship, and Labor Management Cooperation Funds f/k/a the Empire State Carpenters

Annuity, Apprenticeship, Labor-Management Cooperation, Pension and Welfare Funds

(“Petitioners” and/or the “Funds”) by and through their attorneys, Virginia & Ambinder, LLP

(“V&A”), as and for their Petition to Confirm an Arbitration Award, respectfully allege as follows:

                                 NATURE OF THE ACTION

       1.      This is an action under section 502(a)(3) of the Employee Retirement Income

Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. § 1132(a)(3); section 301 of the Labor

Management Relations Act of 1947 (“LMRA”), as amended, 29 U.S.C. § 185, to confirm and

enforce an Arbitrator’s Award rendered pursuant to a collective bargaining agreement (the “CBA”)

between the New England Regional Council of Carpenters f/k/a the Northeast Regional Council

of Carpenters (“Union”) and Sabre Tile Corp (“Sabre” or “Respondent”).

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1367,

and 29 U.S.C. §§ 185 and 1132(e)(1).
     Case 1:18-cv-05693 Document 1 Filed 10/11/18 Page 2 of 7 PageID #: 13



       3.      Venue is proper in this Court pursuant to 29 U.S.C. § 1132(e)(2) because the ERISA

Funds (as defined below) are administered in this district.

                                         THE PARTIES

       4.      Petitioners Trustees of the Northeast Carpenters Health, Pension, Annuity and

Apprenticeship Funds, successors to the Empire State Carpenters Annuity, Apprenticeship,

Pension, and Welfare Funds (the “ERISA Funds”) are employer and employee trustees of

multiemployer labor-management trust funds organized and operated in accordance with ERISA.

The Trustees are fiduciaries of the ERISA Funds within the meaning of section 3(21) of ERISA,

29 U.S.C. § 1002(21). The ERISA Funds maintain their principal place of business at 270 Motor

Parkway, Hauppauge, New York 11788.

       5.      Petitioners Trustees of the Northeast Carpenters Labor Management Cooperation

Fund, successor to the Empire State Carpenters Labor Management Cooperation Fund (the “Labor

Management Fund”) are employer and employee trustees of a labor management cooperation

committee established under section 302(c)(9) of the LMRA, 29 U.S.C. § 186(d)(9). The Labor

Management Fund maintains its principal place of business at 270 Motor Parkway, Hauppauge,

New York 11788.

       6.      Respondent Sabre Tile Corp is a corporation incorporated under the laws of the

State of New York. At relevant times, Respondent was an employer within the meaning of section

3(5) of ERISA, 29 U.S.C. § 1002(5), and was an employer in an industry affecting commerce

within the meaning of section 501 of the LMRA, 29 U.S.C. § 142. Respondent maintains its

principal place of business at 230 Colorado Avenue, Buffalo, NY 14215.




                                            -2-
     Case 1:18-cv-05693 Document 1 Filed 10/11/18 Page 3 of 7 PageID #: 14



                                THE ARBITRATION AWARD

       7.      Respondent agreed to be bound to a collective bargaining agreement (“CBA”) with

the Union. A copy of the relevant CBA is annexed hereto as Exhibit A.

       8.      The CBA requires that Respondent, inter alia, make contributions to the Funds for

all work within the trade and geographical jurisdiction of the Union. See Exhibit A, Article 16.

       9.      The CBA provides, inter alia, that the Employer shall be bound by and shall comply

with the agreements, declarations of trust, plans and/or regulations of the fringe benefit funds, and

labor management cooperation committees, so designated. See Exhibit A, Article 16.

       10.     The Trustees of the Funds established an Employer Contribution Audit and

Collection Policy (“Collection Policy”). A copy of the Collection Policy is annexed hereto as

Exhibit B.

       11.     Pursuant to the Collection Policy, interest on delinquent contributions is to be

calculated at the rate of 0.75% per month. Exhibit B, Article 2.1.D.

       12.     The Collection Policy provides that, “[l]iquidated damages shall be calculated from

the Due Date, and shall become due and owing if suit is commenced…The amount of the

liquidated damages shall be 20% of the delinquent Contributions.” Exhibit B, Article 6.1.

       13.     A dispute arose when, in violation of the CBA, Respondent failed to submit

contributions for February through June 2018.

       14.     Based on remittance reports submitted by the Respondent, Petitioner determined

that Respondent owes contributions in the amount of $44,879.49 in delinquent contributions for

the period February through June 2018.




                                             -3-
      Case 1:18-cv-05693 Document 1 Filed 10/11/18 Page 4 of 7 PageID #: 15



       15.     The Collection Policy provides that, in the event an employer fails to remit

contributions to the Funds, the matter shall be sent to arbitration before the Funds’ designated

arbitrator. Exhibit B, Article 2.3.

       16.     The Collection Policy further provides that the employer shall be liable for all costs

incurred in collecting delinquent contributions, including without limitation, audit costs,

arbitration fees, and attorneys’ fees. Exhibit B, Article 6.2-6.3.

       17.     Pursuant to the Collection Policy, Petitioners initiated arbitration before the

designated arbitrator, J.J. Pierson. Petitioners noticed said arbitration by mailing a Notice of Intent

to Arbitrate Delinquency to Respondent by Certified Mail. A copy of the Notice of Intent to

Arbitrate Delinquency is annexed hereto as Exhibit C.

       18.     Thereafter, the arbitrator held a hearing and rendered his award, in writing, dated

August 31, 2018, determining said dispute (the “Award”). A copy of the Award was delivered to

Respondent. A copy of the Award is annexed hereto as Exhibit D.

       19.     The arbitrator found that Respondent was in violation of the terms of the CBA and

ordered Respondent to pay the Funds the sum of $72,399.93, consisting of a principal deficiency

of $44,879.49, interest of $1,132.93, additional interest of $1,618.58, liquidated damages of

$8,975.90, additional liquidated damages of $11,627.50, professional fees of $2,515.53, attorneys’

fees of $900, plus interest at the rate of 10% from the date of the Award on any part of the

attorneys’ fees awarded and ordered that is not paid within 30 days of the date of the Award, and

the arbitrator’s fee of $750 pursuant to the CBA. See Exhibit D.

       20.     The Award has not been vacated or modified and no application for such relief is

currently pending.




                                              -4-
      Case 1:18-cv-05693 Document 1 Filed 10/11/18 Page 5 of 7 PageID #: 16



        21.      This petition is timely, as it was filed within the one year statute of limitations

applicable to a petition to confirm an arbitrator’s award.

        22.      Petitioners are entitled to the reasonable attorneys’ fees and costs expended in this

matter pursuant to the Award and Section 502(g) of ERISA, 29 U.S.C. § 1132(g). See Exhibit E.

        23.      Copies of V&A’s contemporaneous time records, reflecting all time spent and all

activities performed in the prosecution of this matter by its attorneys and staff, are annexed hereto

as Exhibit E.

        24.      I, Nicole Marimon (“NM” in the accompanying billing records), am a 2014

graduate of Fordham University School of Law, and an associate at V&A. Since graduating law

school and being admitted to the New York State bar, I have handled the prosecution of several

ERISA collections actions. V&A billed my time at a rate of $225 per hour for work performed in

connection with this action.

        25.      V&A billed the legal assistants’ time at a rate of $100 per hour for work performed

in connection with this action.

        26.      In my experience, the foregoing hourly rates are similar to or lower than the rates

typically charged by attorneys of commensurate skill and experience in similar actions in the

Southern and Eastern Districts of New York.

        27.      V&A’s total billings in this matter amount to $247.50 reflecting 1.1 hours of work.

See Exhibit E.

        28.      In addition, V&A will also advance $475 in court filing fees and service costs upon

the filing of the instant petition.

        29.      Accordingly, Petitioners are entitled to recover $722.50 in attorneys’ fees and costs

incurred in connection with this matter.




                                              -5-
Case 1:18-cv-05693 Document 1 Filed 10/11/18 Page 6 of 7 PageID #: 17



 WHEREFORE, Petitioners respectfully request that this Court:

    1. Confirm the Award in all respects;

    2. Award judgment in favor of Petitioners and against Respondent in the amount of

       $72,399.93 pursuant to the Award plus interest from the date of the Award through

       the date of judgment;

    3. Award judgment in favor of the Petitioners and against Respondent in the amount

       of $722.50 in attorneys’ fees and costs arising out of this petition; and

    4. Award Petitioners such other and further relief as is just and proper.




                                    -6-
    Case 1:18-cv-05693 Document 1 Filed 10/11/18 Page 7 of 7 PageID #: 18



Dated: New York, New York         Respectfully submitted,
       October 11, 2018
                                  VIRGINIA & AMBINDER, LLP


                            By:   ___/s/         ____
                                  Charles R. Virginia
                                  Nicole Marimon
                                  40 Broad Street 7th Floor
                                  New York, New York 10004
                                  Telephone: (212) 943-9080
                                  Fax: (212) 943-9082
                                  Attorneys for Petitioners




                                       -7-
